Citation Nr: 0822586	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the Huntington 
RO denied service connection for bilateral tinnitus and 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
bilateral hearing loss had not been received.  

Due to the location of the veteran's residence, his appeal 
remains under the jurisdiction of the RO in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  The veteran did not exhibit bilateral tinnitus in 
service, and his diagnosed bilateral tinnitus is not 
associated in any way with his active military duty.  

2.  In a February 1999 decision, the RO in Louisville, 
Kentucky denied service connection for bilateral hearing 
loss.  After receiving notification of that determination, 
the veteran did not initiate an appeal of the denial.   
 
3.  The evidence received since the Louisville RO's February 
1999 decision does not raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.  


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  The agency of original jurisdiction's February 1999 
decision that denied service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (1998); currently 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2007).   
 
3.  The evidence received since the February 1999 
determination is not new and material, and the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, December 2003 and December 2006 letters 
informed the veteran of the requirements for his service 
connection and new and material claims.  These documents also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to these issues but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Specifically with regard to the new and material issue, the 
RO noted that the prior denial of service connection for 
bilateral hearing loss was based on a lack of competent 
evidence of an association between currently diagnosed 
hearing loss and the veteran's active military duty.  The RO 
explained that "new and material" evidence was necessary to 
reopen the issue and that the necessary evidence must include 
competent information associating the veteran's hearing 
impairment to his military occupational noise exposure.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Further, June 2006 and August 2006 letters informed the 
veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, however, as will be discussed below, the Board 
finds that the evidence of record does not support a grant of 
service connection for bilateral tinnitus or of his claim to 
reopen the previously denied issue of entitlement to service 
connection for bilateral hearing loss.  In light of these 
denials, no ratings or effective dates will be assigned.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Clearly, the December 2003 letter was furnished to the 
veteran and his representative prior to the RO's initial 
denial of the tinnitus and hearing loss claims in March 2004.  
Any timing defect of the subsequent letters was cured by the 
AMC's re-adjudication of the issues on appeal and issuance of 
a statement of the case (SOC) (with regard to the hearing 
loss claim) later in June 2006 as well as the issuance of the 
SOC (concerning the tinnitus issue) later in June 2007.  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  The veteran has been 
accorded pertinent VA evaluations.  

Further, all relevant treatment records adequately identified 
by the veteran, have been obtained and associated with his 
claims folder.  In this regard, the Board notes that, after 
issuance of the SOC (with regard to the hearing loss issue) 
in June 2006, the RO received from the VA Medical Center 
(VAMC) in Huntington, West Virginia copies of records of 
treatment rendered to the veteran.  Because these records are 
either duplicative of medical reports previously considered 
by VA (e.g., simply illustrate the presence of bilateral 
hearing loss without discussing the etiology of the disorder) 
or are not pertinent to the veteran's current hearing loss 
claim, the Board finds that a remand to accord the RO an 
opportunity to re-adjudicate this issue in light of this 
additional evidence is not necessary.  See 38 C.F.R. § 19.31 
(2007) (which stipulates that the agency of original 
jurisdiction will furnish the appellant and his/her 
representative an SSOC upon receipt of additional pertinent 
evidence after a statement of the case or the most recent 
SSOC has been issued).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to service connection for bilateral tinnitus 
and the issue of whether new and material evidence has been 
received sufficient to reopen a previously denied claim for 
service connection for bilateral hearing loss, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

A.  Bilateral Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran maintains that he developed ringing in his ears 
as a result of excessive noise to which he was exposed during 
service.  In particular, he asserts that he was exposed to 
excessive noise when he worked on a C-9 flight line during 
active military duty and that the ear plugs which he was 
given were inadequate.  It is also claimed that he did not 
know what tinnitus was and this led to inaccurate statements 
regarding the continuity of the disability since service.  

The Board has considered the veteran's contentions.  
Significantly, however, the first notation of pertinent 
symptomatology included in medical records is dated many 
years after the veteran's separation from active military 
duty.  Specifically, service medical records are negative for 
complaints of, treatment for, or findings of tinnitus.  In 
October 2003, the veteran applied for service connection for 
tinnitus.  A December 2003 private hospital report noted that 
he worked on a flight line and had tinnitus daily "after 
leaving work, very loud".  It was added that there was no 
tinnitus now.  In a February 2004 clinical entry, the veteran 
denied tinnitus.  At an April 2006 VA audiological 
evaluation, the veteran reported experiencing a continuous 
"roaring" in his ears (which was attributed to his hearing 
aids, which were adjusted).  At a May 2007 VA audiological 
evaluation, he described constant bilateral tinnitus for 
"many years."  

Significantly, the claims folder contains no competent 
evidence of diagnosed bilateral tinnitus associated with the 
veteran's active military duty.  His explanation that he did 
not know what tinnitus was prior to his recent examinations, 
is not credible.  He filed a claim of service connection 
specifically for tinnitus and described a very loud tinnitus 
after leaving work on the flight line in service, with no 
current tinnitus.  He does not explain what he thought 
tinnitus was or why it was being discussed on audiology 
examinations.  Based on the evidentiary posture, the 
preponderance of the evidence is clearly against the 
veteran's claim for service connection for such a disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

B.  Bilateral Hearing Loss

Evidence available at the time of the February 1999 decision 
indicates that, at the May 1972 enlistment examination, the 
veteran was found to have high frequency hearing loss 
(55 decibels at 6000 Hertz in his right ear and 65 decibels 
at 6000 Hertz in his left ear).  At the February 1976 
separation examination, he was found to have both low, and 
high, frequency hearing loss bilaterally (including 
35 decibels at 500 Hertz and 75 decibels at 6000 Hertz in his 
right ear and 25 decibels at 500 Hertz, 30 decibels at 
4000 Hertz, and 80 decibels at 6000 Hertz in his left ear).  
A repeat audiogram completed one week later in February 1976 
was normal except for high frequency hearing loss bilaterally 
(including 40 decibels at 6000 Hertz in his right ear and 
25 decibels at 4000 Hertz and 40 decibels at 6000 Hertz in 
his left ear).  

According to post-service medical reports, a private 
audiogram completed in November 1992 demonstrated some 
bilateral hearing impairment (including  55 decibels at 
4000 Hertz, 80 decibels at 6000 Hertz, and 80 decibels at 
8000 Hertz in the veteran's right ear and 30 decibels at 
3000 Hertz, 50 decibels at 4000 Hertz, 80 decibels at 
6000 Hertz, and 80 decibels at 8000 Hertz in his left ear).  
The examiner explained that these results illustrate moderate 
to severe hearing loss in the speech range as well as in the 
high frequency ranges and stated that "[s]ometimes this is 
due to years of prolonged noise exposure and other causes."  

In the February 1999 rating action, the Louisville RO 
discussed the entrance, and separation, findings of some 
bilateral hearing impairment.  Importantly, however, the RO 
found no competent evidence of aggravation of the 
pre-existing bilateral hearing loss or of an association of 
the veteran's current bilateral hearing impairment with his 
active military duty (including any excessive noise to which 
he may have been exposed then).  Without competent evidence 
of an association between the diagnosed bilateral hearing 
disability and the veteran's active military duty, the RO 
denied service connection for such a disorder.  

Approximately one week later in February 1999, the Louisville 
RO notified the veteran of the decision.  Following receipt 
of such notification, the veteran failed to initiate an 
appeal of the denial of his hearing loss claim.  The RO's 
February 1999 decision, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1998); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  The regulation regarding new and material evidence 
has been amended.  See 38 C.F.R. § 3.156(a) (2007).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen finally decided issues which were received on or after 
August 29, 2001.  In the present case, the veteran's request 
to reopen his claim for service connection for bilateral 
hearing loss was filed in October 2003.  Therefore, the 
amended version of the regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  See 
also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the February 1999 rating action, there was no 
competent evidence of aggravation of the veteran's 
pre-existing bilateral hearing loss during service or of an 
association between the currently diagnosed bilateral hearing 
loss disability and his active military duty.  Additional 
evidence received since that earlier decision includes VA and 
private audiological evaluations dated since November 2003 
which reflect continued findings of bilateral hearing 
impairment.  Significantly, however, despite the veteran's 
continued complaints of bilateral hearing loss since service, 
the additional audiological evaluations completed since 
February 1999 do not provide competent evidence of 
aggravation of his pre-existing bilateral hearing loss during 
service or of an association between the currently diagnosed 
bilateral hearing loss disability and his active military 
duty.  In fact, at two audiological evaluations completed in 
December 2003, the examiners specifically concluded that the 
veteran's hearing loss did not worsen during service.  

Clearly, the additional evidence received since the 
Louisville RO's initial denial of service connection for 
bilateral hearing in February 1999 is not probative and does 
not raise a reasonable possibility of substantiating the 
claim for service connection for such a disorder.  The 
additional evidence is not new and material, as contemplated 
by the pertinent law and regulations, and cannot serve as a 
basis to reopen the veteran's claim for service connection 
for bilateral hearing loss.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).  


ORDER

Service connection for bilateral tinnitus is denied.  

New and material evidence not having been received to reopen 
the previously denied claim for service connection for 
bilateral hearing loss, the appeal is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


